Citation Nr: 0807880	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for arthritis of the 
left shoulder.

4.  Entitlement to service connection for arthritis of the 
left hand.

5.  Entitlement to service connection for arthritis of the 
right hand.

6.  Entitlement to service connection for bilateral leg and 
joint pain.

7.  Entitlement to service connection for cramps in the legs.

8.  Entitlement to service connection for cramps in the 
hands.

9.  Entitlement to a compensable rating for tinea versicolor. 

10.  Entitlement to a compensable rating for polycythemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claims as to the above issues.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently has PTSD which is be related to active 
service.  

2.  The veteran did not participate in combat with enemy 
forces, and has not cited any stressor events which are 
sufficiently detailed as to be verifiable by the service 
department; although he has contended that his self-described 
in-service stressors took place in the Republic of Vietnam, 
the service records show that he had no service in Vietnam. 

3.  The preponderance of the evidence of record is against a 
finding of a current left knee disability, of current left or 
right hand arthritis, of a current bilateral leg and joint 
disability, or of a current disability manifested by cramps 
in the legs and hands, which is related to active service.  

4.  The preponderance of the evidence of record is against a 
finding that any current arthritis of the left shoulder is 
related to active service.  

5.  There is no current evidence of any tinea versicolor.  

6.  There is no current evidence of any polycythemia.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007)..

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  Arthritis of the left shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Arthritis of the left hand was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  Arthritis of the right hand was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

6.  Bilateral leg and joint pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

7.  Cramps in the legs were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

8.  Cramps in the hands were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

9.  The criteria for a compensable rating for tinea 
versicolor have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 
7813 (2007).

10.  The criteria for a compensable rating for polycythemia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.117, Diagnostic Codes 7700, 7704 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In May 2004, August 2004, February 2005, June 2005, and March 
2006, the RO sent the veteran letters informing him of the 
types of evidence needed to substantiate his claims and its 
duty to assist him in substantiating his claims under the 
VCAA.  These letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide any evidence 
in his possession that pertains to your claim. 

The Board finds that the contents of the aforementioned 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
An October 2005 SOC and a March 2007 SSOC provided him with 
additional periods of 60 days to submit more evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

With regard to a VA examination, the record reflects that the 
veteran has only been scheduled for VA examinations for his 
claims for compensable ratings; he has not undergone any VA 
examinations related to his claims for service connection.  
38 C.F.R. § 3.159(c)(4) provides that VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

There are four elements to review to determine whether a VA 
examination is necessary.  A medical examination or medical 
opinion is necessary if there is (1) competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) evidence establishing 
that the veteran suffered an event, injury, or disease in 
service; and (3) an indication that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  The 
third part could be satisfied by competent evidence showing 
post-service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

With regard to PTSD, the Board finds that a diagnosis of PTSD 
has arguably been made, or at least noted in VA treatment 
records.  Thus, the first prong has been met as there is 
competent evidence of a current disability.  With regard to 
the second prong, as noted below, the veteran has not 
reported any in-service stressor events which are capable of 
verification.  Thus, the second prong is not satisfied.  In 
addition, the third prong is not satisfied.  What is missing 
for the third prong is an indication that the veteran's PTSD 
may be associated with service, or which might suggest an 
onset of the condition during service.

In Locklear v. Nicholson, 20 Vet. App. 410 (2006), the Court 
made much of the "low threshold" for requiring an 
examination recognized by McLendon as created by the term 
"indicates" in the third prong, 38 C.F.R. § 
3.159(c)(4)(i)(C).  See Locklear, citing McLendon, 20 Vet. 
App. at 83.  However, examples of the types of evidence which 
would satisfy this threshold, as provided as the 38 C.F.R. 
§ 3.159(c)(4)(ii), are "competent evidence" of "post-
service treatment" or "other possible association to 
military service."  These types of evidence are not present 
herein.  In this case, the veteran has not presented evidence 
showing, and the record does not otherwise support, a finding 
of even the possibility of a nexus to a verified in-service 
stressor to link to PTSD, so as to warrant a remand for VA 
examination.  

While the veteran has reported that his PTSD is related to 
one or more in-service stressors, and he is certainly 
competent to report his symptoms (such as reporting symptoms 
which he claims show he has PTSD), his lay statements 
claiming that his PTSD are related to in-service stressors 
are not competent evidence to support a finding on a medical 
question (such as diagnosis or etiology) requiring special 
experience or special knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, his contentions alone, whether 
reported by him or by a medical provider, are not an 
indication that he has PTSD which is associated with in-
service stressor events, and, therefore, are an insufficient 
basis for a VA examination to be obtained, according to the 
pertinent law and regulation.  

With regard to the claims for service connection for a left 
knee disorder, left hand arthritis, right hand arthritis, 
bilateral leg and joint pain, cramps in the legs, and cramps 
in the hands, the Board notes that there has been no medical 
evidence of any current disability submitted for those 
claimed conditions.  While the veteran has reported he has 
those conditions and those symptoms, and he is certainly 
competent to report his symptoms, he is not competent to link 
any such symptoms to a diagnosis (or disability) or to relate 
any such diagnosis or disability.  Espiritu, supra.  With 
regard to the claim for service connection for left shoulder 
arthritis, while there is arguably competent medical evidence 
of a current disability, there is no competent medical 
evidence linking left shoulder arthritis to service.  

Thus, for the claims for service connection for a left knee 
disorder, left hand arthritis, right hand arthritis, 
bilateral leg and joint pain, left shoulder arthritis, cramps 
in the legs, and cramps in the hands, the veteran's 
contentions alone, whether reported by him or by a medical 
provider, are not an indication that he has a current 
disability that may be associated with service, or that any 
current disability may be related to service.  In addition, 
with the exception of one notation of complaints of leg 
cramps on separation from service, the service medical 
records are negative for any report of or finding of a left 
knee disorder, left hand arthritis, right hand arthritis, 
bilateral leg and joint pain, left shoulder arthritis, or 
cramps in the hands.  The Board therefore concludes, as 
above, that the veteran's contentions alone are an 
insufficient basis for medical examinations to be obtained, 
according to the pertinent law and regulation.  With no 
report or finding of any such conditions in service, and 
minimal to no post-service medical evidence to support the 
claims, the veteran's bare allegation that he has these 
current disabilities that are related to service are 
insufficient to meet even the low threshold established in 
section 3.159(c)(4)(C).  Accordingly, the Board finds that 
remand for an examination to address the service connection 
claims in this matter is claim is not warranted.  38 C.F.R. § 
3.159(c)(4)(i)(A)-(C). 

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice, in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  In this regard, the notifications to 
the veteran were entirely adequate to inform him, or any 
reasonable person for that matter, of what was required, and 
that he needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life.  There is no 
thus prejudicial error shown. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
In April 2007, the veteran submitted a VA waiver statement in 
which he checked off that he felt had had "made my case 
clear" and had "no additional evidence to furnish" and 
waived the 60-day due process period.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that such information was provided to the veteran 
in a March 2006 letter.

II.  Service Connection Claims

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Service connection may also be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran contends that he has PTSD as a result of in-
service stressors which occurred while he was stationed in 
Vietnam.  He has indicated in lay statements and in treatment 
records that he served in Vietnam during his active service.  
He has claimed that in Vietnam his base was bombed, that he 
witnessed people being killed and maimed, and that he had no 
weapon to defend himself.

Service medical records show no complaints or findings 
referable to PTSD.  Service personnel records show that the 
veteran's only foreign service was in Taiwan from April 1969 
to July 1970, and his duty assignment during that time was 
"Apr Jet Eng Specl".  He received no awards or decorations 
indicative of combat involvement.  

The record reflects that the RO attempted to verify the 
veteran's reported service in Vietnam through the National 
Personnel Record Center (NPRC), but received a response in 
November 2003, indicating that there was "no evidence to 
substantiate any service in the Republic of Vietnam" for the 
veteran.  

Post-service treatment records show no clear diagnosis of 
PTSD.  VA treatment records show that he attended weekly 
group psychotherapy meetings - with a trauma and recovery 
maintenance therapy group.  In the problem list on several VA 
treatment notes, included was a notation that the veteran had 
"PTSD".  In August 2004 it was noted that he "may have" 
PTSD.  In June 2005 he was noted to have some sub-syndromal 
symptoms of depression and/or PTSD.  In March 2006 it was not 
clear if he had an actual diagnosis of PTSD.  

Received from the veteran in April 2005 and June 2005 were 
statements from the veteran in which he described his 
reported in-service stressor events which he believed caused 
his PTSD.  In both statements he contended that his in-
service stressor events took place in Vietnam. 

In this case, the Board notes that the outcome of the 
veteran's claim for service connection for PTSD essentially 
turns upon satisfactory verification or corroboration of an 
in-service stressor.  With regard to his reported in-service 
stressors, the veteran has not provided sufficient details 
regarding these events (dates, locations, etc.), such that 
any action could be taken to attempt to verify those 
stressors.  As a threshold matter, he has indicated that such 
stressors took place in Vietnam, and neither the NPRC nor his 
service personnel records show that he ever served in 
Vietnam.  

In the absence of a verified stressor, a diagnosis of PTSD is 
not sufficient to support a claim for service connection.  
The Board is not permitted to accept a claimant's 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in Vietnam service.  See West v. Brown, 7 Vet. App. 
70, 78 (1994). Since the veteran's claimed stressors have not 
been verified, any diagnosis of PTSD would have been based on 
a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  Id. at 
78.

Therefore, notwithstanding the apparent diagnosis of PTSD in 
the record, the Board is mindful that a provider's diagnosis 
of PTSD which is wholly reliant upon the patient's account of 
unverified precipitating stressor event(s) is not probative 
in a claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995.  Thus, notwithstanding any PTSD diagnosis, service 
connection for PTSD is not warranted here because there is no 
credible supporting evidence that his claimed in-service 
stressors occurred.  Without a diagnosis of PTSD based on a 
verified stressor, service connection for that disorder may 
not be granted.  See 38 C.F.R. § 3.304(f).  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim, and service connection for PTSD must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Knee Disorder, Arthritis of the Right Hand, Arthritis of 
the Left Hand,
and Bilateral Leg and Joint Pain

The veteran has contended that he has a left knee disorder, 
arthritis of the right hand, arthritis of the left hand, and 
bilateral leg and joint pain that are related to service.  
The threshold requirement for service connection is competent 
medical evidence of the current existence of the claimed 
disorder(s).  Brammer, supra.  Additionally, VA is not 
generally authorized to grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

In that regard, the Board notes that the veteran has not 
submitted any competent medical evidence showing a current 
diagnosis of a left knee disability, arthritis of the right 
hand, arthritis of the left hand, or a bilateral leg or joint 
disability.  VA treatment records dated from 1995 through 
2006 show no current diagnosis of any left knee disability, 
right hand disability, or bilateral leg or joint disability.  
In August 2003, the veteran complained of left knee swelling, 
but no diagnosis of arthritis or any other left knee 
disability was made.  Moreover, while the veteran has 
experienced pain and cramping (claudication) in the lower 
extremities since 1995 and has undergone at least two 
surgeries therefore, the record reflects that such pain and 
cramp has been attributed to his peripheral vascular disease.  
In that regard, there has been on allegation made and no 
competent evidence showing that the veteran's peripheral 
vascular disease is related to service.  With regard to the 
left hand, a VA treatment record dated in January 2004 showed 
that the veteran reported a left hand injury three days 
prior, involving a fracture and a visit to the emergency 
room.  He was put in a splint and sent for follow-up.  An X-
ray showed a transverse oblique fracture, and alignment was 
well preserved.  In March 2004 he was seen for follow-up and 
the impression was finger fracture and malalignment in a 
noncompliant pattern, likely due to the veteran removing the 
splint.  Subsequent treatment records show no additional 
complaints or treatment or diagnoses involving the left hand.  

Thus, the Board concludes that since the competent medical 
evidence of record shows no evidence of a left knee 
disability, arthritis of the right or left hand, or of a 
bilateral leg or joint disability, there is no basis for 
service connection for the claimed conditions.  With specific 
regard to bilateral leg and joint pain, the Board also notes 
that pain alone is not a disability for which service 
connection may be granted.  Benitez v. Principi, supra.  As 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and these claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


C.  Arthritis of the Left Shoulder

With regard to the veteran's claim for service connection for 
arthritis of the left shoulder, the Board notes that his 
service medical records are negative for any complaints or 
findings of such disability.  VA treatment records dated from 
July to October 2003 show that the veteran had ongoing 
complaints of left shoulder pain, which was "not new", but 
"sometimes more painful".  The impression was subacromial 
bursitis or supraspinatus impingement.  An MRI was ordered in 
August 2003, which showed degenerative joint disease of the 
left shoulder.  A September 2003 treatment record showed an 
impression of probable arthritis.  

Although the competent medical evidence of record shows a 
current disability of left shoulder arthritis, the Board 
notes that this diagnosis was not made within the first year 
after separation from service.  What is missing in this case 
is competent medical evidence linking his current disability 
to service.  To that end, the veteran has submitted no 
competent medical evidence linking his left shoulder 
arthritis to service.  While the veteran contends that his 
left shoulder arthritis is related to service, there is no 
medical evidence of record which reasonably supports his 
assertion, and there is no indication that the veteran has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis etiological cause.  Espiritu v. Derwinski, 
supra.  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, the diagnostic and nexus aspects 
as to whether current arthritis of the left shoulder may be 
related to service clearly requires the expertise of a 
medical professional, and are not susceptible of lay 
determination; rather, there must be a medical opinion as to 
the causation and/or etiology of such a disability.

Without competent medical evidence linking the veteran's 
current left shoulder arthritis to service, entitlement to 
service connection is not warranted.  As more fully explained 
above, the Board acknowledges that the veteran has not been 
scheduled for a VA examination in this matter, but also finds 
that such an examination is not necessary or warranted.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Thus, 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

D.  Cramps in the Legs and Cramps in the Hands

The veteran contends that he has cramps in his legs and hands 
that may be attributed to service.  

Service medical records show that on his separation 
examination, in November 1969, the veteran complained of 
cramps in the legs, about once a month, which were not 
incapacitating.  It was noted that he had no complications 
and no sequelae.

The Board initially notes that cramps in the legs and in the 
hands, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, supra.  However, as explained below, the 
veteran's leg and hand cramps have to some extent been 
attributed to a disability for which he has received ongoing 
treatment.  

VA treatment records show that in May 1995 the veteran 
presented with complaints of bilateral lower extremity 
claudication.  He continued to complain of claudication of 
the lower extremities and in November 1995 he underwent an 
aortic femoral bypass (AFB).  Follow-up treatment records 
show that he continued to complain of pain and claudication 
in the bilateral lower extremities and in the right hand.  He 
was diagnosed with peripheral vascular disease (PVD).  In 
September 2003 he again started to complain about 
claudication of the lower extremities and in the right hand.  
In May 2004 he complained of hand cramps.  He eventually 
underwent additional surgery for an infected AFB graft.  VA 
treatment records appear to have attributed the veteran's leg 
and hand cramps to non-service-connected conditions, 
including PVD and complications from the AFB surgery.  

A careful review of the evidence therefore shows that, while 
the veteran complained of leg cramps in service, that was an 
acute problem which left no permanent sequelae.  Post-service 
treatment records show that in 1995, some 25 years after 
separation from service, the veteran again complained of 
cramps in the legs and the hands, which have been attributed 
to other, non-service-connected conditions.  Thus, a review 
of the record shows that the veteran does not have a chronic 
disability manifested by cramps of the legs and/or arms.  
Moreover, as noted above, without a current disability, there 
can be no service connection.  See Brammer, supra.  Thus, the 
preponderance of the evidence is against the claims for 
service connection for cramps of the legs and cramps of the 
hands, the benefit-of-the- doubt doctrine is inapplicable, 
and the claims must be denied.  38 U.S.C. § 5107(b); see 
Gilbert, supra.

III.  Claims for Compensable Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1.  In 
general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings may be appropriate in an 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Tinea Versicolor

The veteran contends that he should be entitled to a 
compensable rating for his service-connected tinea 
versicolor.

On VA examination in November 2004, it was noted that the 
veteran had a history of tinea versicolor, and the last time 
was approximately six months prior.  He used over the counter 
creams.  His tinea versicolor was usually on the chest area, 
and he denied any associated itching, redness, or infections.  
He reported that when he had tinea versicolor it was over 
approximately 10 percent of his body, and zero percent of his 
exposed body.  There was no history of scarring or 
disfigurement.  On examination of the skin there was no tinea 
versicolor present and no rash present.  

VA treatment records, dated from 2003 through 2006, show no 
treatment for or complaint of tinea versicolor, or any other 
type of rash.  

The record reflects that a noncompensable (0 percent) 
disability rating for tinea versicolor has been in effect 
since July 1975.  Fungal skin conditions are rated as 
disfigurement of the head, face, or neck, as scars, or as 
dermatitis, depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code (DC) 7813.  The record does 
not indicate, nor does the veteran assert, that he has 
predominant disfigurement of the head, face, or neck, or that 
he has disability from scars.  Thus, the criteria for 
evaluating dermatitis is the most appropriate in this case.

Dermatitis or eczema is rated as noncompensable if less than 
5 percent of the entire body or less than 5 percent of 
exposed areas affected and, no more than topical therapy 
required during the past 12 months.  A 10 percent rating is 
appropriate when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806. 

The Board concludes that a compensable rating is not 
warranted for the veteran's service-connected tinea 
versicolor.  On the most recent VA examination, in November 
2004, the veteran did not have tinea versicolor at that time, 
with the last occurrence being six months prior.  Although it 
was noted that he usually had tinea versicolor on the chest 
area and covering approximately 10 percent of the total body, 
with the affected areas being covered, non-exposed area, on 
the VA examination there was no tinea versicolor found.  
Additionally, the evidence of record does not indicate the 
veteran's service-connected tinea versicolor required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the any 12-month period.  The 
veteran reported at the November 2004 VA examination that he 
used over the counter creams when he had a recurrence of 
tinea versicolor six months prior.  As such, the Board must 
conclude that the veteran's tinea versicolor disability 
picture does not more closely approximate the criteria for a 
compensable disability rating.  DCs 7806, 7813.  Thus, the 
preponderance of the evidence is against the claim for a 
compensable rating for tinea versicolor, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

B.  Polycythemia

The veteran contends that he should be entitled to a 
compensable rating for his service-connected polycythemia.  
The record reflects that his service-connected polycythemia 
has been assigned a 0 percent (noncompensable) disability 
rating, effective since February 1974, pursuant to Diagnostic 
Code 7704.  Prior to that, the veteran's service-connected 
polycythemia was assigned a 30 percent disability rating, 
effective from January 1970 to February 1974.

Polycythemia vera that is stable, with or without continuous 
medication, warrants a 10 percent rating.  Polycythemia vera 
that requires phlebotomy warrants a 40 percent rating.  
During periods of treatment with myelosuppressants and for 
three months following cessation of myelosuppressant therapy 
a 100 percent evaluation is warranted for polycythemia vera.  
38 C.F.R. § 4.117, DC 7704.

VA treatment records, dated from 2003 through 2006, show no 
finding of or treatment for polycythemia.  

On VA examination in November 2004, it was noted that the 
veteran was first diagnosed with polycythemia in 1970, after 
discharge, at the Dallas VA Hospital.  A review of online 
records ("CPRS") from the Dallas VA Hospital showed that 
there was no evidence of any polycythemia vera.  His last 
hemoglobin was 9.2, hematocrit was 29.6, and red blood cell 
count was 3.25, all of which were low.  He had a normal 
platelet count.  The diagnoses included polycythemia vera 
diagnosed in 1970, but "none on this examination today".  

The Board concludes that a compensable rating is not 
warranted for the veteran's service-connected polycythemia.  
There is no competent evidence in the claims folders that 
indicates the veteran currently has any polycythemia.  In the 
absence of evidence demonstrating the presence of any current 
symptoms or disability, the Board finds that there is no 
evidence to support the assignment of a compensable 
evaluation for polycythemia.  Thus, the preponderance of the 
evidence is against the claim for a compensable rating for 
polycythemia.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied

Service connection for a left knee disorder is denied.  

Service connection for arthritis of the left shoulder is 
denied.

Service connection for arthritis of the left hand is denied.

Service connection for arthritis of the right hand is denied.

Service connection for bilateral leg and joint pain is 
denied.

Service connection for cramps in the legs is denied.

[Continued on next page]


Service connection for cramps in the hands is denied.

A compensable rating for tinea versicolor is denied. 

A compensable rating for polycythemia is denied.



_________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


